Citation Nr: 0305006	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  98-17 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional (RO) Office in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from March 1981 to March 1987.

This appeal came to the Board of Veterans' Appeals (Board) 
from a January 1998 RO rating decision that denied an 
increased rating for hypertension (rated 10 percent) and 
service connection for diabetes mellitus.  In November 1998, 
the Board remanded the case to the RO for additional 
development.  In a February 2001 decision, the Board denied 
an increased evaluation for hypertension and remanded the 
issue of service connection for diabetes mellitus to the RO 
for additional action.


FINDING OF FACT

Diabetes mellitus was not present in service or for many 
years later, and is not related to a disease or injury in 
service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in active service; nor may 
diabetes mellitus be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claim for service connection for diabetes mellitus, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with examinations to determine 
the nature and extent of the diabetes mellitus.  She and her 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In January 1999 and October 2001 
letters, the RO notified her of the evidence needed to 
substantiate the claim.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claim and that there is no prejudice 
to her by appellate consideration of the claim at this time 
without providing additional assistance to her in the 
development of the claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from March 1981 to March 1987.

Service medical records do not show the presence of diabetes 
mellitus.  The veteran underwent several urinalyses and blood 
studies in service that were negative for glucose.

VA and private medical records show that the veteran was 
treated and evaluated for various problems from 1986 to 2001.  
The more salient medical reports related to the claim for 
service connection for diabetes mellitus are discussed below.

A private medical report reveals that the veteran was 
hospitalized in August 1986 for treatment of 10-week 
intrauterine pregnancy with GI (gastrointestinal) bleeding.  
It was noted that she underwent various laboratory studies 
during this hospitalization.  Blood glucose was not reported.

The veteran underwent VA examination in June 1987.  
Urinalysis was negative for glucose.  Urinalysis was positive 
for trace bacteria.  Diabetes mellitus was not found.

A VA summary shows that the veteran was hospitalized in June 
1987.  It was noted that she underwent laboratory studies 
during this hospitalization.  Blood or urine glucose was not 
reported.  The diagnoses were acute cholelithiasis, peptic 
ulcer disease, hypertension, incisional uterine pain, 
physiologic amenorrhea, and status post tubal ligation.

A VA summary shows that the veteran was hospitalized from 
July to August 1987.  She underwent cholecystectomy with 
intraoperative cholangiogram, and esophagogastroduodenoscopy.  
The diagnoses were cholelithiasis, status post acute 
cholecystitis, hypertension, and peptic ulcer disease.

The veteran was hospitalized at a VA medical facility in 
August 1987.  The diagnoses were status post cholecystectomy 
and postoperative ilieus.

A private medical report shows that the veteran underwent 
laboratory testing in May 1997.  Blood glucose of 146 (65-
110) was found.

A private medical report of the veteran's hospitalization in 
September 1997 notes that she had a family history for 
diabetes.  The report of this hospitalization, including 
clinical records, shows the presence of insulin-dependent 
diabetes mellitus.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where diabetes mellitus becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The service medical records, including several reports of 
urinalyses and blood studies, do not show the presence of 
urine or blood glucose or the presence of diabetes mellitus.  
The post service medical records reveal that the veteran had 
a trace of urine bacteria at the time of a VA examination in 
June 1987, but the urinalysis was negative for glucose and 
diabetes mellitus was not found.  The post service medical 
records do not reveal the presence of diabetes mellitus until 
1997 and do not link this condition to an incident of 
service.

Statements from the veteran are to the effect that she had 
symptoms of diabetes mellitus in service and that this 
condition began at that time, but this evidence is not 
considered competent because the record does not show that 
she has the training, education or experience to make medical 
diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(1) 
(2002); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

After consideration of all the evidence, the Board finds that 
it shows the absence of diabetes mellitus in service and as 
late as August 1987, and does not show the presence of 
diabetes mellitus until for many years later; nor does it 
link the diabetes mellitus to a disease or injury in service.  
The preponderance of the evidence is against the claim for 
service connection for diabetes mellitus, and the claim is 
denied.

The benefit of the doubt doctrine is not for application with 
regard to the claim for service connection for diabetes 
mellitus because the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for diabetes mellitus is denied.


____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

